DETAILED ACTION
Status of the Application
Claims 1-4 and 7 are pending in the instant application.  Claim 1 is currently amended.  Claims 5 and 6 have been canceled.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted August 21, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yazami et al. (US 2016/0336598).  
Regarding claim 1, Yazami et al. teaches an active material to be used for a fluoride ion battery (para. [0002]; Example 22), the active material comprising:
a metal part containing a metal element and capable of reaction with a fluoride ion (paras. [0079] – [0083]), 
wherein the active material contains a Co element as the metal element (para. [0079]).  
Because Yazami et al. teaches the claimed active material to be used for a fluoride ion battery, one of ordinary skill in the art can appreciate that in O1s spectrum obtained by measuring a surface of the active material with an X-ray photoelectron spectroscopy, when an intensity at 531.0 eV is regarded as IA and an intensity at a peak derived from an oxide of the metal element is regarded as IB, IB /IA is 0 or more and 1 or less.
Furthermore, because Yazami et al. teaches the claimed active material to be used for a fluoride ion battery, one of ordinary skill in the art can appreciate that the 
The recitation “to be used for a fluoride ion battery” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, Yazami et al. teaches an active material wherein the active material comprises the metal part and a coating part that covers the metal part (para. [0084]).  
Regarding claim 3, because Yazami et al. teaches the claimed active material to be used for a fluoride ion battery, one of ordinary skill in the art can appreciate that c and an intensity at a peak derived from an oxide of the metal element is regarded as ID, ID/IC is 0 or more and 1 or less.
Regarding claim 4, Yazami et al. teaches an active material wherein the coating part is a carbon coating part (para. [0084]).  
Regarding claim 7, Yazami et al. teaches a fluoride ion battery comprising a cathode active material layer (para. [0370]), an anode active material layer (para. [0370]), and an electrolyte layer formed between the cathode active material layer and the anode active material layer (para. [0370]); wherein 
at least one of the cathode active material layer and the anode active material layer contains the active material according to claim 1 (claim 15).

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.  
Applicant argues:  The rejection should be withdrawn for at least the following reasons.  Regarding the claimed magnetic susceptibility, the Examiner states that “because Yazami et al. teaches the claimed active material to be used for a fluoride ion battery, one of ordinary skill in the art can appreciate that the magnetic susceptibility of the active material is 100 emu/g or more.”  Applicant respectfully disagrees. Although Yazami may disclose an active material including “a metal part containing a metal element and capable of reaction with a B/IA was less than 1 (see [0062] of the specification), and the charge and discharge capacities were more excellent than those in Comparative Examples 1 and 2 (see [0066] of the specification). Thus, it is submitted that the active material of Yazami would not necessarily exhibit the claimed magnetic susceptibility because even an active material including Co as a metal element (and exhibiting a IB/IA of 0 or more and 1 or less) may not necessary exhibit the claimed magnetic susceptibility.  Hence, it is submitted that Yazami does not disclose, teach or suggest an active material exhibiting the claimed 
It is the Office’s position that because the claimed active material is substantially similar to the active material of Yazami et al. the magnetic susceptibility of the claimed active material being 100 emu/g or more is inherently present.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724